                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


 RICHARD P. COOK, PLAN TRUSTEE                     )
 FOR YAHWEH CENTER, INC.,                          )
               Appellant                           )
                                                   )
 vs.                                               )           JUDGMENT IN A CIVIL CASE
                                                   )             CASE NO. 7:19-CV-111-M
 SUNTRUST BANK,                                    )
                                                   )
                                                   )
                       Appellee.                   )



Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that (1) the Bankruptcy Court's order dismissing the
claims in the Initial Complaint against SunTrust [DE-1-1] is AFFIRMED and (2) the Bankruptcy Court's
order denying the Trustee leave to amend his pleading against SunTrust [DE-1-2] is AFFIRMED IN PART
and REVERSED AND REMANDED IN PART.

For the avoidance of doubt regarding the latter, the Bankruptcy Court's order denying the Trustee leave to
amend his pleading [DE-1-2] is: (1) REVERSED AND REMANDED only with respect to the constructive-
fraud claims within the current proposed Amended Complaint that the Trustee seeks to bring against
SunTrust based upon the NSF-fee assessments and payments, including the Trustee's 11 U.S.C. § 550(a)
claim; and (2) AFFIRMED in all other respects.


This Judgment filed and entered on May 29, 2020, and copies to:
Richard Preston Cook (via CM/ECF electronic notification)
Amy P. Williams (via CM/ECF electronic notification)
Keaton Charles Stoneking (via CM/ECF electronic notification)



 May 29, 2020                                                Peter A. Moore, Jr.
                                                             Clerk of Court



                                                       By:
                                                             Deputy Clerk




            Case 7:19-cv-00111-M Document 19 Filed 05/29/20 Page 1 of 1
